IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42755

STATE OF IDAHO,                                  )   2015 Unpublished Opinion No. 646
                                                 )
       Plaintiff-Respondent,                     )   Filed: September 29, 2015
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
BENNY SANCHEZ,                                   )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Order denying I.C.R. 35 motion, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Benny Sanchez pled guilty to eluding a peace officer. Idaho Code § 37-2732(c)(1). The
district court sentenced Sanchez to unified term of five years with two and one-half years
determinate and retained jurisdiction. After the period of retained jurisdiction, the district court
suspended Sanchez’s sentence and placed him on probation for a period of four years.
Subsequently, Sanchez admitted to violating his probation and the district court revoked his
probation and ordered his underlying sentence executed, but once again retained jurisdiction.
Following the second period of retained jurisdiction, the district court relinquished jurisdiction
and ordered Sanchez’s sentence executed without reduction. Sanchez filed an Idaho Criminal



                                                 1
Rule 35 motion, which the district court denied. Sanchez appeals asserting that the district court
abused its discretion by denying his Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Sanchez’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Sanchez’s
Rule 35 motion is affirmed.




                                                2